﻿Mr. President, first of all I wish to extend to you the sincere congratulations of the delegation of Honduras on the well-deserved honour of being unanimously elected President of the thirty-fifth session of the General Assembly. Your well-known qualifications and diplomatic experience constitute a firm guarantee that our debates will be directed with wisdom and impartiality, in an atmosphere of understanding and tolerance.
173.	We also wish to express our appreciation to your predecessor, Mr. Salim, who firmly, skilfully and with statesmanlike vision guided the proceedings of the General Assembly during a particularly difficult year.
174.	We also congratulate the Secretary General on his tireless and patient labours to achieve the objectives of the Charter, and, in particular, world peace and security and the promotion of genuine international cooperation.
175.	We cordially welcome Saint Vincent and the Grenadines as a new Member of this Organization from our American continent and therefore a young country enjoying our affection and friendship.
176.	Unfortunately, it is not news that at the beginning of our session the world is immersed in an ideological, moral, economic and social crisis. It is not news, because mankind, since it came into being, has always lived in a state of crisis. What is really alarming is that the situation is becoming increasingly aggravated, and ethical and legal principles regarded by our forefathers as immutable are now being questioned and attacked.
177.	It has been said more than once that the sign of our times is development and that the new name of peace is development. Not only material wellbeing but also freedom and justice can be achieved by means of development.
178.	Yet I would venture to maintain that another characteristic of our times is paradox. Indeed, never before has man been able to unravel so many of the secrets of nature or to master such advanced technology. Never before, moreover, has he been so close to bringing about his own total destruction. Distances have disappeared, but men are ever more remote from their fellows. Purely natural factors have added immeasurably to the wealth of a few and have deeply impoverished many others. On the one hand, culture has reached spectacular levels, while, on the other hand, it has sunk to abysmal depths, as occurs in warlike confrontations based on differences of religion and race long thought to have been done away with forever.
179.	That is why we firmly believe that the Committee on Disarmament must work even harder so as to ensure an end to the arms race, the adoption of effective disarmament measures and the initiation of sufficient transfers of economic resources to meet development needs.
180.	Honduras took part in the second Review Conference of the Parties to the Treaty on the Non-proliferation of Nuclear Weapons, held recently at Geneva, and regrets that obstacles remain which make it impossible to strike the necessary balance between the obligations of the nuclear Powers and nonnuclear weapon States. Similarly, we are worried that a number of countries which, because of their financial resources and technical ability could within a short time manufacture nuclear weapons, have not yet acceded to the Treaty. Hence my country believes that we must improve the inspection machinery of IAEA, the better to be able to supervise the transfer of nuclear materials, thus lessening the legitimate anxiety caused by a possible proliferation of nuclear weapons in the present international situation.
181.	In 1980 we are witnessing an aggravation of international tension and a proliferation of wars and internal conflicts, thus increasing the probability of serious conflagrations throughout the world. These dangerous events bring into question the machinery for the Pacific settlement of disputes established under the United Nations Charter and create doubts as to the will for peace of the great Powers, which can involve the medium and small countries in their ideological and strategic confrontations.
182.	The war in Lebanon continues unabated, without the presence of the United Nations forces, which Honduras supports, being a sufficient element of deterrence to prevent both armed incursions into Israel and military actions and bombing by Israeli forces within Lebanon. Our country, which in past years has urged caution on the parties to a conflict imposed on the people of Lebanon, once again condemns the circumstances of senseless bloodshed and urges respect for the territorial integrity, self-determination and wellbeing of the Lebanese.
183.	Although the overall situation in the Middle East has been stabilized between Israel and Egypt, owing to the commendable initiative of President Sadat and the Camp David accords, it nevertheless remains tense and likely to lead to explosive consequences.
184.	The problem of security for all the countries of the region, and Israel in particular, is closely linked to the prompt consideration of and justice for the legitimate rights of the Palestinian people, which do not relate merely to their status as refugees.
185.	Honduras continues therefore to favour a negotiated political settlement which, on the basis of Security Council resolutions 242 (1967) and 338 (1973), will guarantee peace to all parties, including the Palestinian people, and put an end to the continuing Israeli occupation of various Arab territories.
186.	Our country is carefully studying the resolutions adopted at the seventh emergency special session of the General Assembly and is closely following the initiatives of the European Economic Community. At the same time, we cannot accept unilateral measures altering the status of Jerusalem, and we consider that the continued policy of Israeli settlements in occupied Arab territories is a serious obstacle to the peace process.
187.	The tension in the Middle East has recently been extended to the coastal countries of the Indian Ocean, which have in various forums shown their legitimate concern at the escalation of confrontation in the area.
188.	Our Government continues to be seriously concerned at the occupation of the United States Embassy in Iran and the holding of members of its staff as hostages. We take this opportunity to reiterate our appeal to the authorities of the Islamic Republic of Iran to ensure their prompt release in a dignified manner, in conformity with international law.
189.	As we said at the sixth emergency special session, the presence of Soviet troops in Afghanistan is a flagrant violation of international law and creates a situation of growing danger, which several neighbouring countries of Afghanistan have denounced. General Assembly resolution ES6/2 therefore continues to be relevant, and we expect that measures will be taken to comply with it.
190.	Meanwhile, in Southeast Asia, Thailand continues to be threatened by the unforeseeable consequences of the war in Kampuchea. Once again we are encountering an area of tension in which foreign intervention in the internal affairs of a country threatens to engender a conflict of more serious proportions which, unfortunately, might successively involve the great Powers. For its part, Honduras is in favour of United Nations action aimed at normalization of the situation and supports the countries of ASEAN in their efforts to bring that about.
191.	Those problems have also brought to light the great human tragedy of the refugees. Our country, which in the past two years has had to bear the grave consequences of the displacement of refugees in Central America, once again wishes to draw the attention of the international community to the need to give greater support to the programmes of the United Nations High Commissioner for Refugees.
192.	For some years the Central American region has been one of conflicting interests for some and of concern for others, and it is regrettable that what attracts world attention should be the violence that has racked some of the countries of the isthmus.
193.	Because of its geographical location, Honduras is at the very heart of Central America and shares boundaries with Guatemala, El Salvador and Nicaragua. This proximity goes hand in hand with a special affinity among our peoples, since we have the same origins and are aware that we share a common destiny. It is therefore logical that what happens in neighbouring countries is of extraordinary significance for us. We therefore view with profound sorrow the continued bloodshed among our brothers, and with growing concern the results to which violence could lead us.
194.	It is a source of great satisfaction to me to represent the Provisional Government of Honduras at this session of the Assembly. That Government came into being after the general elections held on 20 April last, which led to the convening, on 20 July, of the freely elected and democratically representative National Constituent Assembly. The latter, after preparing a new Constitution for the Republic, will call for direct presidential elections in 1981.
195.	Fortunately, our country enjoys political and social stability and channels its economic development efforts towards the greater wellbeing of all. The peace which my country enjoys is scarcely the product of mere chance or coincidence: it is the result of persevering efforts begun three decades ago by all sectors of the people and Government of Honduras to create an atmosphere of freedom, political stability and social justice. In this respect, I deem it appropriate to quote the following words of General Policarpio Paz Garcia, the President of Honduras, on 20 August last, when he established the new Government Cabinet—words which summarize the philosophy behind governmental action in a new stage of our institutional process:
"We have not been vaccinated against violence. Accepting this premise does not mean that we contemplate the future pessimistically, but rather that we acknowledge that all Hondurans, regardless of their place in society, have a serious responsibility for the maintenance of peace. It means that the armed forces and the political, economic and social forces of the nation must form a national front capable of ensuring for the Republic inviolable, sovereign and secure boundaries and an internal atmosphere in which, united, we can face the challenges of this decade—poverty, backwardness, sickness, ignorance, unemployment and lack of physical communications—and establish on sound bases a pluralistic and reforming political regime.
"This imposes on us the urgent need for a thorough review of our economic system in order to bring about a just and equitable development of our society, by the adoption of the necessary machinery and the bold institution of the reforms considered appropriate to our particular characteristics, our real capabilities and the experience we have acquired thus far.
196.	In the Central American context, I am pleased to be able to say that the mediation procedure adopted by Honduras and El Salvador to settle the differences that have existed since 1969 is proceeding normally, under the wise guidance of the eminent Peruvian jurist, Mr. Jose Luis Bustamante y Rivero. The political will to find a settlement evinced by both sides gives us legitimate grounds for hope that in the near future a just, dignified and final solution to all the pending problems between the two countries will be reached.
197.	In conformity with its domestic policy, Honduras, furthermore, seeks to reaffirm, at the Central American and Caribbean level, the principles of territorial integrity, self-determination and democratic pluralism. We therefore participated in the meeting of Foreign Ministers of Guatemala, EI Salvador, Honduras, Nicaragua, Costa Rica and Panama, who, on 15 March 1980, adopted the San Jose Declaration, an instrument which we consider very important for the development of integration and cooperation among the countries of the Central American isthmus.
198.	In our view, the countries of Central America and the coastal States of the Caribbean should join forces to foster a normalization of relations among the countries of the area. That could be followed by positive increases in commercial and cultural relations and economic cooperation among them.
199.	In this respect, it is also fitting to recall the agreement on financial and energy cooperation reached by Honduras and other countries with the Governments of Mexico and Venezuela on 3 August 1980, which represents, in our opinion, a specific effort at the economic solidarity so badly needed in the economic crisis we are experiencing.
200.	Indeed, the international economic situation continues to be characterized by monetary disorder, inflation and increasing protectionism, as well as by stagnation— with a few honourable exceptions—in the levels of financial and technical assistance for development. The North South dialogue must go on.
201.	The recently concluded eleventh special session of the General Assembly sought to make effective the postulates of the new international economic order by sponsoring a round of global economic negotiations within the United Nations. Nevertheless, some industrialized countries still lack the necessary political will. Accordingly, at this session of the Assembly we have to work out the agenda and timetable for those negotiations.
202.	The Government of Honduras, for its part, is making serious development efforts through a five-year national plan and a short-term programme of action. Similarly, in 1980, with the support of all social sectors, it initiated a broad national literacy campaign to mobilize throughout the country thousands of educators, and the completion of this will significantly reduce the illiteracy rate, which is so detrimental to the overall improvement of the population particularly in the rural areas. Our national plan seeks also, among other priority goals, to increase agricultural and food production and to promote the diversification of industry and of communications and tourism services, as well as to construct the El Cajon hydroelectric complex.
203.	These efforts require international technical and financial assistance, and Honduras is expanding its programmes with United Nations institutions, regional and sub-regional agencies, friendly Governments and the international private financial sector so as to coordinate and carry out those projects more effectively.
204.	In the social field, we shall implement to the fullest extent the recommendations of the World Conference of the United Nations Decade for Women, held at Copenhagen, and the programmes for children, which are of particular interest to us, as can be attested by our interest in and traditional support for UNICEF.
205.	The Government of Honduras is, by deep-rooted conviction, a zealous defender of human rights—an apparently simple matter, but controversial in practice. Violence, in all its manifestations, leads to violation of the rights of individuals and of peoples, and Honduras, which has never claimed to set itself up as a judge of Governments or of countries which have painful experience of such violence, nevertheless considers that national and regional efforts should be combined to face its fatal consequences.
206.	On the one hand, sooner or later every Government will have to answer for its acts before the most implacable and severe of judges: its own people. On the other hand, the international community can effectively assist in the universal implementation of human rights, as prescribed in international instruments adopted by the United Nations.
207.	And here we should emphasize that Honduras considers that one of the major violations of the present is the odious policy of apartheid practised by the South African authorities. We once again consider that the greatest political and economic pressure must be exercised to achieve its elimination.
208.	Our country, which at the beginning of this month welcomed the entry of Zimbabwe into our Organization, believes it necessary to refer also to the disappointment caused by the delay in holding free elections in Namibia under United Nations supervision. We believe that, not only because of its humanitarian consequences but also because of its political consequences that situation has to be corrected and the valiant people of Namibia must be allowed to accede to independent existence, while maintaining the integrity of its territory and the essential freedom to determine its own destiny.
209.	I should like to point out that our Government actively participated in the ninth session of the Third United Nations Conference on the Law of the Sea and that, with certain reservations, we were satisfied with the results. These were the outcome of delicate negotiations and, to be sure, of a great effort of will to compromise among the negotiating parties.
210.	In 1981 we shall hold the final session of the Conference and, although some important issues remain to be settled, the draft convention which has been prepared" brings the participants closer to a consensus. In consequence, within the framework of the rules, this will greatly facilitate a final decision on the set of articles and annexes which constitute it.
211.	The Third United Nations Conference on the Law of the Sea is obvious proof of the real possibilities for agreement which exist within the United Nations and constitutes a remarkable effort at international cooperation which will provide the international community with a more just and rational order for the use of the resources of the sea and its subsoil for the benefit of mankind.
212.	To conclude, I wish to reiterate the faith and confidence which my country places in this Organization as the means most suitable for the achievement of the highest destiny of man and nations. We consider that it is the unquestionable duty of all its Members to strengthen and improve its systems so that it may fully comply with the noble objectives set forth in its Charter.
